Citation Nr: 1549038	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for pseudofolliculitis barbae in excess of zero percent prior to April 18, 2012, and in excess of 30 percent thereafter.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a lumbar spine disability.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


REMAND

The Veteran served on active duty from January 1972 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2007 and June 2009 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).  
 
In October 2015, the Veteran submitted new claims of service connection for erectile dysfunction, sleep apnea, radiculopathy, and bowel dysfunction.  As the Board cannot take original jurisdiction of these claims, they are referred to the RO for appropriate action.  The Board notes that the Veteran also submitted claims of service connection for a back disability and high blood pressure; however, they issues are currently before the Board.

In June 2015, the Veteran requested a videoconference hearing before a member of the Board.  The Board finds it necessary to remand the case to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

